Citation Nr: 0608018	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  98-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel 


INTRODUCTION

The veteran served on active duty from March 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in St. Louis, Missouri.  A copy 
of the hearing transcript has been associated with the claims 
file.  During the hearing, the veteran withdrew his appeal 
with respect to all issues except for a claim of service 
connection for a back disorder and a claim of service 
connection for an acquired psychiatric disorder.  By a 
September 2004 decision, the Board granted the veteran's back 
disorder claim and remanded the psychiatric disorder claim.


FINDING OF FACT

The veteran likely has depression that is traceable to his 
period of military service. 


CONCLUSION OF LAW

The veteran has depression that is the result of disease 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disability was related to disease or 
injury incurred in service.  38 C.F.R. § 3.303(d) (2005).

A February 1970 military entrance examination report reflects 
that the veteran was found to have been psychiatrically 
"normal."  On a February 1970 Report of Medical History, 
the veteran denied having any nervous trouble of any sort, 
frequent trouble sleeping or terrifying nightmares and 
depressive or excessive worry.  During a December 1970 
hospitalization for his left ankle, the veteran reported that 
he was having family difficulties and he requested a 
psychiatric evaluation.  

During a psychiatric evaluation in May 1971, the veteran 
related that he had had problems at home.  The veteran 
reported having difficulty in school, having run away from 
home on two occasions and having been arrested on one 
occasion for shooting a dog.  The examiner noted that since 
the veteran's entrance into service, he had made a borderline 
adjustment in that he resented authority, missed his family, 
and suffered from insomnia.  Upon mental status evaluation in 
May 1971, the veteran was somewhat anxious and confused, was 
well oriented in all three spheres, and was alert and 
logical.  He had a clear sensorium except that he had 
difficulty concentrating and organizing his thoughts.  He was 
found to have been logical with an impaired thought process.  
His affect was labile but essentially appropriate.  His 
reality testing showed that, while he was immature, he was 
intact and there was no sign of psychosis or neurosis.  The 
veteran demonstrated poor resources for coping with stress 
and limited insight.  The examiner noted that hospitalization 
for psychiatric reasons was not required.  An impression of 
passive-aggressive personality was entered.  An 
administrative discharge was recommended if there was no 
evidence of improvement.  A June 1971 discharge examination 
report reflects that the veteran was found to have been 
psychiatrically "normal."

VA examination and outpatient reports, dated from August 1971 
to February 1978, are of record.  When examined by VA in 
August 1971, one month after the veteran was discharged from 
service, a psychiatric disability was not diagnosed.  When 
seen in May 1974, the veteran reported that he had been given 
Librium when he was discharged from service in 1971, but that 
he was not on any medication at that time.  Subsequent 
outpatient reports reflect diagnoses of exhibitionism, major 
depressive reaction versus anxiety reaction, passive 
dependent personality, and anxiety neurosis with depressive 
features.  Upon admission to a VA hospital in January 1978, 
the veteran exhibited suspiciousness, ideas of reference and 
feelings of insecurity.  He had marked feelings regarding 
separation from his family.  The veteran reported that he had 
difficulty in holding a job because he would become mentally 
confused and unable to concentrate.  Upon mental status 
evaluation, the veteran exhibited evasive and seclusive 
behavior with some suspiciousness and feelings of insecurity.  
At discharge in February 1978, a diagnoses of schizophrenic 
reaction, paranoid type, was recorded.

A VA examination report, dated in September 2003, shows that 
the veteran reported having failed during his advance 
training and that that had had a major impact on him in that 
he had a sense of failure and depression thereafter.  After a 
review of the claims files and a mental status evaluation of 
the veteran, the VA examiner concluded that it seemed less 
likely that his current symptoms of depression were directly 
related to his military service.  However, there was the 
possibility of a slight overlap of symptoms when the veteran 
noticed his failure during his advanced training, which 
impacted his self esteem, and made him feel like a failure 
thereafter.  

The same examiner evaluated the veteran in May 2005.  This 
time, the examiner concluded that the veteran should be 
diagnosed with a dysthymic disorder (depression).  Although 
it was noted that the veteran had received varying 
psychiatric diagnoses over time, no Axis I diagnosis other 
than dysthymia was made.  The examiner opined that the 
veteran's dysthymic disorder may have its roots in his 
military service.  It was noted that symptoms of depression 
may have emerged from the veteran's failure during advanced 
training.  The examiner noted that the symptoms at the time 
were not adequate to meet the criteria for a diagnosis of 
depression, but some aspects of the veteran's chronic 
depression could possibly be traceable to his time in 
military service.

Although the VA examiner's opinion is not a definitive as one 
might like, the Board nevertheless assumes that he was 
responding to the Board's remand instructions to provide a 
nexus opinion.  It is significant that the veteran 
experienced some psychiatric symptoms during military 
service, and while they were diagnosed as being due to a 
personality disorder, the VA examiner (who had the benefit of 
reviewing the veteran's entire history as recorded in the 
claims file) found a distinct possibility that some portion 
of the veteran's dysthymia is traceable to his time in the 
military.  Given that the veteran had psychiatric problems 
during service, and because the VA examiner found a possible 
link to service, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, a grant of service 
connection for depression is warranted.  (The Board 
recognizes that the VA examiner stated his opinion in fairly 
equivocal terms, but it is important to note that this 
examiner had twice examined the veteran for the clear purpose 
of providing a medical nexus opinion.  He had the advantage 
of looking at the claims file and was aware of the forensic 
nature of the questions asked of him.  Consequently, his 
statement of a "possibility" may not be viewed in the same 
light as a mere conjecture about possibilities made by 
someone who has not been privy to the entire claims file and 
who was not charged with providing a statement of medical 
probabilities.  Whether or not the statement provided by the 
examiner was the best statement of probabilities that 
forensic analysis could provide, the bottom line is that this 
opinion tends to favor the veteran and is uncontradicted by 
any other medical analysis of the question.)


ORDER

Service connection for depression is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


